Citation Nr: 1735386	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-16 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a chronic left shoulder strain.

2.  Entitlement to an increased rating for right pes planus, rated as noncompensably disabling prior to September 21, 2010 and 10 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robin Hood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1976.

This appeal is before the Board of Veterans' Appeals (Board) from June 2007 and August 2007 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In June 2010, the Board remanded the Veteran's appeal with instruction to assist in obtaining records and provide VA examinations for his right foot and left shoulder.  The appropriate records were obtained and he underwent examinations in September 2010.  In May 2014, the Board again remanded his appeal with instruction to provide VA examinations and the necessary notice to develop his claims, including for TDIU.  He was provided with VA examinations in April 2016 and provided appropriate notice via an August 2014 letter.  The Board is therefore satisfied that the instructions in its remands of September 2010 and May 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has also appealed an April 2011 rating decision denying claims for service connection for pes planus of the left foot and a disability of the lumbar or cervical spine.  Because the Veteran testified as to these issues at a separate hearing before a different VLJ, they are addressed in a separate decision.

The issues of entitlement to a higher rating for right pes planus, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic left shoulder strain is not productive of ankylosis, motion limited to shoulder level or lower, impairment of the humerus, impairment of the clavicle or scapula, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a chronic left shoulder strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2007.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his left shoulder in April 2007, September 2010, and April 2016.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Left Shoulder

The Veteran claims an increase to his rating for a chronic left shoulder strain.  For the period from May 11, 2009, to August 1, 2009, he is in receipt of a temporary 100 percent rating for convalescence from surgery.  For the remainder of the period on appeal, he is in receipt of a 10 percent rating.

The Veteran's left shoulder strain is evaluated as traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This code directs that disabilities be evaluated under the criteria for degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this code, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Alternative and additional Diagnostic Codes for the shoulder and arm are available under 38 C.F.R. § 4.71a, as described below.  The Veteran is right-handed; as such, only the rating criteria for the nondominant extremity are described.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, ankylosis of scapulohumeral articulation is rated at 20 percent for favorable, with abduction to 60 degrees and the ability to reach the mouth and head; at 30 percent for intermediate between favorable and unfavorable; and at 40 percent for unfavorable, with abduction limited to 25 degrees from the side.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm is rated at 20 percent when limited to shoulder level or midway between the side and shoulder level, and at 30 percent when limited to 25 degrees from the side.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, ratings are available for impairment of the humerus.  A 20 percent rating is warranted for malunion of the humerus with moderate or marked deformity or for recurrent episodes of dislocation of the humerus at the scapulohumeral joint with guarding.  A 40 percent rating is warranted for fibrous union of the humerus.  A 50 percent rating is warranted for nonunion of the humerus (false flail joint).  A 70 percent rating is warranted for loss of head of the humerus (flail shoulder).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, ratings are available for impairment of the clavicle or scapula.  A 10 percent rating is warranted for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula.

The Veteran underwent a VA examination in April 2007.  He reported daily pain when he attempts to lift his arm above his head or to carry objects.  Pain was sharp and stabbing in nature, rated at 6-8/10 when severe, and occurred along the superior margin of the shoulder.  He reported stiffness but denied weakness, swelling, instability, or subluxation.  Activities of daily living were not severely restricted, but his shoulder made it difficult to carry a mailbag as part of his employment.  On examination there was tenderness to palpation over the left superior shoulder with extension along the trapezius muscle into the left scapula region.  There was palpable spasm of musculature without weakness, fatigue, edema, effusion, heat, redness, instability, or abnormal movement.  There was guarding in passive range of motion, especially with flexion and abduction 140-180 bilaterally.  There was no ankylosis or inflammatory arthritis.  Forward flexion was full to 180 degrees with significant pain at 160 degrees which did not improve with repetition.  Rotation was full without pain and no change on repetition.  The examiner diagnosed a chronic left shoulder strain.

Private treatment records reflect that in April 2009 the Veteran reported left shoulder pain with a history of scapulothoracic bursitis and intraarticular labral issues.  Examination revealed scapulothoracic crepitus with a normal neurovascular examination and good range of motion.  A March 2009 MRI scan had revealed labral irregularity and damage with chronic impingement.  On May 11, 2009, the Veteran underwent surgery, specifically scapulothoracic bursoscopy with decompression, arthroscopic biceps tenotomy, arthroscopic extensive internal debridement with coracoidplasty, and subacromial decompression and excising of the acromioclavicular joint/ Mumford procedure.  He had a postoperative diagnosis of scapulothroacic bursitis, biceps tendinopathy, coracoid impingement with subscapularis partial tear, partial tear of the supraspinatus, impingement syndrome, and acromioclavicular arthritis.  At a July 2009 follow-up appointment with his orthopedist, forward flexion was measured to 160, abduction to 120, and external rotation to 30.  Strength was excellent, and the orthopedist noted that he was doing very well.  It was recommended that he return to work on July 22.  In August 2009 the Veteran reported that he had returned to work earlier than his orthopedist had recommended.  Physical examination revealed significant pain with testing anteriorly but a good range of motion and very mild crepitus posteriorly.  His orthopedist recommended that he take another 2-3 weeks off and then return to work.

As noted above, the Veteran was awarded a temporary 100 percent rating for convalescence from May 11, 2009, to August 1, 2009.  In an August 2009 statement, the Veteran requested an additional 60 days of convalescence.  He reported extreme pain and stated that his doctor extended his return-to-work date until Labor Day.

Private treatment records reflect that in September 2009, the Veteran reported pain after lifting a heavy parcel at work.  On physical examination revealed good range of motion, minimal discomfort with labral testing, and excellent strength to rotator cuff testing.  His orthopedist recommended that he avoid excessive heavy lifting but no restrictions at work.

VA treatment records reflect that in November 2009 the Veteran reported some soreness in his left shoulder.

At his December 2009 hearing, the Veteran reported that although his surgery helped, he still experienced consistent pain and crepitus, exacerbated by use of the shoulder.  He reported that he could not move his shoulder all the way up.  He stated that his shoulder stiffened and burned when he worked it too long.  He reported use of prescription pain medication.

The Veteran underwent another VA examination in September 2010.  He reported daily severe pain, weakness, stiffness, tenderness, giving way, instability, incoordination, decreased speed of movement, and locking episodes.  Reported flare-ups were severe, caused near immobility, and occurred every 2-3 weeks lasting 1-2 days.  On examination there was crepitus, tenderness, pain at rest, abnormal motion, and guarding of movement.  There was no inflammatory arthritis.  There was objective evidence of pain with active motion.  Flexion and abduction were limited to 110 degrees with pain at 30 degrees, internal rotation was limited to 45 degrees with pain throughout, and external rotation was limited to 40 degrees with pain throughout.  Repetitive motion caused additional pain but no additional limitation of range.  Active and passive motion yielded the same results.  The examiner found significant effects on occupation through decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength, and pain.  Effects on daily activities included severe effects on chores, shopping, exercise, sports, dressing, grooming, and driving, as well as moderate effects on recreation, traveling, feeding, bathing, and toileting.  

VA treatment records include a December 2010 x-ray which found a normal left shoulder.  In May 2011 the Veteran began physical therapy for his shoulder.  Flexion was limited to 130 degrees, abduction was limited to 120 degrees, external rotation was limited to 50 degrees, and internal rotation was limited to 70 degrees.  He was considered a good candidate for rotator cuff strengthening and scapular stabilization exercise program.  At his physical therapy discharge appointment in July 2011, flexion was limited to 140 degrees, abduction was limited to 140 degrees, external rotation was limited to 65 degrees, and internal rotation was limited to 40 degrees.

In a September 2014 statement, the Veteran reported that his shoulder becomes very sore when he raises his left arm or lifts something.

The Veteran underwent another VA examination in April 2016.  He denied flare-ups, functional loss, or functional impairment.  Range of motion was normal and no pain was noted on examination.  Repetitions did not lead to any pain, functional loss, or loss of range.  There was no localized tenderness, pain on palpation, or pain on weight bearing.  There was objective evidence of crepitus.  Muscle strength was normal.  There was no ankylosis.  Rotator cuff tests were negative.  There was no instability, dislocation, or labral pathology suspected.  There was no loss of head, nonunion, or fibrous union of the humerus.  The examiner found no functional loss associated with the Veteran's disability.

The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's chronic left shoulder strain.  His current 10 percent rating is based on painful motion.  Higher ratings are available for ankylosis, motion limited to shoulder level or lower, impairment of the humerus, impairment of the clavicle or scapula, or the functional equivalent thereof.  The evidence weighs against a finding of such manifestations.  There is no evidence of ankylosis or of impairment of the humerus, clavicle, or scapula, and range of motion was never measured as limited to less than 110 degrees.  The Board recognizes that at his September 2010 VA examination he reported painful motion beginning at 30 degrees.  The Board finds this dramatic shift between motion limited to 110 degrees and painful at 30 degrees to be an outlier as it is not replicated elsewhere in the record.  In December 2010, he began a course of physical therapy which lasted through July 2011 and throughout that time neither flexion or abduction were ever measured at less than 120 degrees.  By the time of his April 2016 examination there was no evidence of any painful motion at all.  Furthermore, in conducting the April 2016 VA examination for pes planus, the same examiner found that the Veteran's subjective complaints to be out of proportion to objective examination findings.  The Board thus declines to base an increased rating on a single finding of painful motion at 30 degrees.  As to functional equivalence under Deluca, the Board for similar reasons does not find credible the reports of severe flare-ups reported at the September 2010 VA examination, to include flare-ups which would met the criteria for the next higher rating.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's chronic left shoulder strain. 

Finally, the Board notes that the Veteran requested an extension to his postsurgical convalescent period ending August 1, 2009.  While he stated that his doctors instructed him to remain off work until after Labor Day, the medical records indicate that his planned date to return to work was originally in July 2009.  While the Veteran's physician recommended taking another 2-3 weeks off in August 2009, this was only because he had returned to work earlier in July 2009 than his doctors had recommended and exacerbated his injury.  The Board finds that these extra weeks do not meet the definition of a convalescent period under 38 C.F.R. § 4.30, and extension of his temporary 100 percent rating is not warranted.


ORDER

A rating in excess of 10 percent for a chronic left shoulder strain is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

With respect to the claim for an increased rating for right pes planus, the Board notes that the Veteran was last afforded a VA examination in April 2016.  A May 2016 VA treatment note indicates that the Veteran underwent a first metatarsophalangeal fusion and the Veteran did not undergo a physical examination following this foot surgery.  

The Board notes that the April 2016 VA examination report found that the Veteran's bilateral plantar fasciitis had resolved without residuals and that his right heel spur was an incidental finding.  The April 2016 VA examination report also found that the Veteran's right great toe condition, to include traumatic arthritis of the right first metatarsophalangeal, was not related to or due to his right pes planus as it was localized condition consistent with his bunion surgeries that occurred in the 1980s.  An August 2016 VA examiner found that the Veteran's right foot hallux rigidus was less likely than not (less than 50 percent or greater probability) proximately due to or a result of the right pes planus as these conditions are comorbid, separated and independent of each other.  However, the August 2016 VA opinion does not address whether arthritis can cause hallux rigidus.  The Board notes that the Veteran's pes planus had been previously characterized and rated as perarthritis.  The fact that at some point the most prominent symptoms were rated by analogy to pes planus does not mean that the Veteran can only now be rated for symptoms attributable to pes planus.  

As such, the Board finds that the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected right pes planus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995). 

In addition, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim for an increased rating, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2016 to the present that are not already associated with the record should be obtained for consideration in the Veteran's appeals. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records dated from September 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining the outstanding treatment records, schedule the Veteran for a VA examination to determine the level of severity of his right pes planus.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should discuss the current nature and severity of all manifestations of the Veteran's right pes planus, to include whether it  is manifested by marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendon Achilles on manipulation that is not improved with the use of orthopedic shoes or appliances. 

The examiner should indicate whether the Veteran has any additional foot disabilities related to, or caused by, his right pes planus, to include hallux rigidus.  The examiner should note that the Veteran's right pes planus was previously characterized as perarthritis.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeals.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


